Citation Nr: 1411806	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cancer of the jaw palate, to include as due to in-service exposure to herbicides.  

2.  Entitlement to service connection for colon cancer, to include as due to in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A hearing was held in September 2012 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

The Board notes that the most recent communication to the Veteran was returned to VA, and a hand-written not reflects that the he may have recently relocated.  It appears there may be an expired forwarding address on the envelope.  As such, the RO/AMC must undertake reasonable efforts to verify the Veteran's current whereabouts in carrying out the instructions detailed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that the Veteran's claims must be remanded so that the Board may ensure that VA fulfills its duty to assist the Veteran in substantiating his claims.  

The Veteran has consistently contended that his cancers of the left tonsil, left maxilla, left soft palate, and colon, are the result of his in-service exposure to herbicides.  The evidence reflects that the Veteran has been diagnosed with cancer of the left tonsil, left maxilla, left soft palate and colon.  Further, although the Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with these cancers, as noted above, the Veteran served in the Republic of Vietnam, and thus, exposure to herbicides is presumed.  

Although the Veteran's diagnosed cancers are not among the disabilities for which service connection may be presumed as secondary to herbicide exposure, regulations provide and the U.S. Court of Appeals for Veterans Claims (Court) has held that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In support of his claim, the Veteran has submitted a February 2011 statement from Dr. Sercarz, a private clinician, who noted that the Veteran's claim for soft palate cancer, to include that of the left tonsil and left maxilla, should be granted because of the anatomical proximity and similar functions of these body parts with the larynx and other respiratory organs for which service connection due to herbicides is presumed.  Although this statement is certainly favorable to the Veteran's claim, it is not stated in terms of medical certainty necessary for adjudication.  Nonetheless, it serves as an indication that this disability may be the result of in-service herbicides exposure.  

In light of above, the Board concludes that a remand is necessary in order to provide the Veteran with a medical examination and obtain etiological opinions addressing these claims.  This is especially true in view of the fact that the Veteran has not been afforded a VA examination in connection with his claims, and the medical questions which must be addressed are beyond the purview of the Board.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be memorialized within the Veteran's VA claims file.  It should be determined whether the expired forwarding address is the appropriate address.  Appellant's representative may be contacted to assist in determining the Veteran's whereabouts.

2.  Contact the Veteran and request that he identify any outstanding private treatment records which are pertinent to his claims remanded herein.  Provide the Veteran with several VA Forms 21-4142, and instruct him to complete and submit to VA proper authorizations for release to VA of all records of private treatment at not already associated with the record.  After receiving the completed authorizations for release, undertake all appropriate efforts to attempt to obtain these identified records.  In light of the recent changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file. 

3.  Schedule the Veteran for an examination to determine the nature and etiology of his cancers of the left tonsil, left maxilla, left soft palate, and colon.  The claims file must be made available to and reviewed by the examiner.  The examiner is requested to offer opinions to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cancers of the left tonsil, left maxilla, left soft palate, and colon, are related to his military service, to include his presumed exposure to herbicides.  

All stated opinions must address the February 2011 statement from Dr. Sercarz and be supported by a complete rationale.  

4.  The Veteran is hereby notified that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  Thereafter, readjudicate the issues on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


